UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1298



SAEED AHMED,

                                                        Petitioner,

          versus


MICHAEL B. MUKASEY, United States Attorney
General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 31, 2008               Decided:   May 20, 2008


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Anser Ahmad, AHMAD LAW OFFICES, P.C., Harrisburg, Pennsylvania, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Ethan B.
Kanter, Senior Litigation Counsel, Jeffrey L. Menkin, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Saeed Ahmed, a native and citizen of Pakistan, seeks

review of an order of the Board of Immigration Appeals (Board)

adopting and affirming the decision of the Immigration Judge (IJ)

denying relief from removal. Though Ahmed challenges the denial of

asylum, we note that the Board specifically upheld the IJ’s finding

that Ahmed’s asylum application was untimely.                  Ahmed does not

challenge the finding of untimeliness, and we note that regardless

we are without jurisdiction to consider a such a challenge.                     See 8

U.S.C.A. § 1158(a)(3) (West 2005).

               With   regard    to     withholding   of   removal       under    the

Immigration and Nationality Act and pursuant to the Convention

Against Torture, we find that substantial evidence supports the

conclusion that Ahmed was a member of a terrorist organization such

that    he     is     barred    from    that    relief.      See    8     U.S.C.A.

§       1231(b)(3)(B)(iv)              (West       2005);       8       U.S.C.A.

§ 1182(a)(3)(B)(vi)(III) (West 2005); 8 C.F.R. § 1208.16(d)(2)

(2007).        Finally, we uphold the finding that Ahmed failed to

qualify for the relief of deferral of removal under the Convention

Against Torture.        See 8 C.F.R. § 1208.16(c)(4) (2007).

               We accordingly dismiss in part and deny in part the

petition for review.           We dispense with oral argument because the

facts    and    legal    contentions     are    adequately   presented     in    the




                                        - 2 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                              PETITION DISMISSED IN PART
                                                      AND DENIED IN PART




                                   - 3 -